UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7563



ALEXANDER PERSON,

                                             Plaintiff - Appellant,

          versus


JOHN BRYANT; J. KORNEGAY; OFFICER ELLIOTT;
NORTH CAROLINA DEPARTMENT OF CORRECTION, Divi-
sion of Prison,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-522)


Submitted:   November 29, 2001          Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Person, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alexander Person, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court.   Person v. Bryant,

No. CA-01-522 (E.D.N.C. Aug. 24, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2